DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 4-6, 8-9, 11, 13, 15-16, 19-20, 22-23, and 25-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4, 11, and 28 are amended.  Claims 2-3, 7, 10, 12, 14, 17-18, 21, and 24 are cancelled.  Claims 13, 15, and 29-30 are withdrawn.

Response to Amendment
	The amendments filed on 18 Jul. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claim 4 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claim 4 under 35 USC 112(b) because the use of preferably rendered the claim indefinite is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-6, 9-11, 16, 18-20, and 23-28 under 35 USC 103 as being unpatentable over Breitler et al. (WO 2018/215391 A1; published 23 May 2017), in view of Aubert et al. (Nucleic Acid Res.; published 2000) and Ledoan et al. (Nucleoside & Nucleotides; published 1999) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 8-9, 11, 16, 19-20, 22-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitler et al. (WO 2018/215391 A1; published 23 May 2017), in view of Aubert et al. (Nucleic Acid Res.; published 2000) and Ledoan et al. (Nucleoside & Nucleotides; published 1999), in further view of Brown et al. (Analytical Biochem.; published 1994) for the reasons cited in the Office action filed on 18 Mar. 2022.

Applicants Arguments
	Applicants assert that Breitler does not teach terminal modification of such nucleotides, much less modification as currently set forth in amended claim 1.  Breitler does not teach terminal modification of any oligo sequence.  Aubert fails to teach modifying oligonucleotides in a manner presently claimed.  Aubert provides no indication that placement of a radiolabel at the terminus of an oligonucleotide provides the advantages as noted in the as filed application.  Leoden fails to teach placement of a radiolabel at the terminus of an oligonucleotide and instead suggests internucleotideic linkages for internal labeling.  Ledoan teaches nucleophilic addition to an amino group rather than the sulfur linkage as presently claimed.  Brown provides no teaching or suggestion to use such moieties in oligonucleotides.  The references still collectively fail to teach a sulfur linkage retains stability and provides the noted advantages to an oligo as set forth in as-filed application.  Brown indicates that such a moiety would not be useful for tracing oligonucleotides.  

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Breitler teaches oligonucleotide conjugates and Breitler discloses GN2-AM-C6*-5’-A*A*T*g*c*t*a*c*a*a*a*c*MeC*MeC*A-3’. Example 3A has the structure 
    PNG
    media_image1.png
    519
    1227
    media_image1.png
    Greyscale
. This oligonucleotide conjugate reads on a compound of instant formula I wherein receptor targeting moiety=GN2 (GalNAc cluster moiety), Linker 2=C6 alkylene bridge, and X1=S.  The GN2 reads on a compound of instant formula VII wherein n=2 and R3=H.  The GN2 is at the terminus of the oligo sequence.  According to Breitler, for targeting liver hepatocytes trivalent GalNAc conjugation moieties capable of binding to asialoglycoprotein receptors have been found to allow for vastly reduced dosages.  The oligonucleotide in Breitler differs from instant formulas I and X only by not disclosing the radical 
    PNG
    media_image2.png
    114
    227
    media_image2.png
    Greyscale
.  However, Aubert teaches heterobifunctional phosphodiester oligonucleotides and Aubert teaches and motivates labeling one terminus end of an oligo sequence with a detectable moiety.  Aubert teaches and motivates the above radical wherein X is O or S, Linker 1=EG bridge containing 3 EG units and X=SH.  Ledoan teaches the advantages of labeling oligo sequences with tritium including tracking the molecule in cultured cells and organ distribution studies.  In addition, Ledoan teaches the advantages of a cold congener of the radioactive ODN as the cold congener may be useful for studies such as cell penetration studies.  Brown teaches N-[ethyl-1,2-3H]maleimide as an advantageous label for selective labeling of reactive thiol moieties in sequences such as the thiol moiety at the terminus in compound 7 of Aubert.  3H-NEM is commercially available.  A recognized advantage is the strongest reason to combine.  It would have been obvious to a person of ordinary skill art before the effective filing date to modify the compound in Breitler by incorporating a (3H-)NEM phosphoester thiol miniPEG at the terminus of the oligo sequence as taught by Aubert, Ledoan, and Brown because it would have been expected to advantageously enable tracking the compound in cells and also organ distribution studies or a cold congener useful for cell penetration studies and/or determining the retention time.  

Claim(s) 1, 4-6, 8-9, 11, 16, 19-20, 22-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lill et al. (WO 2017/021385 A1; published 9 Feb. 2017), in view of Aubert et al. (Nucleic Acid Res.; published 2000) and Ledoan et al. (Nucleoside & Nucleotides; published 1999), in further view of Brown et al. (Analytical Biochem.; published 1994) for the reasons cited in the Office action filed on 18 Mar. 2022.

Applicants Arguments
	Applicants assert that like Breitler, Lill fails to teach or suggest to modify any oligonucleotide it discloses.  Aubert, Ledoan, and Brown collectively fail to remedy the deficiencies of Lill.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. The teaching of Lill are similar to Breitler.  Lill discloses GN2-AM-C6*-5’-GGAAUCuuAuAuuuGAUCcAsA-3’.  Aubert, Ledoan, and Brown are not deficient for the reasons discussed above.


Claim(s) 1, 4-6, 8-9, 11, 16, 19-20, 22-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert et al. (Nucleic Acids Research; published 2000), in view of Rozema et al. (US 2011/0207799 A1; published 25 Aug. 2011) and Ledoan et al. (Nucleoside & Nucleotides; published 1999), in further view of Brown et al. (Analytical Biochem.; published 1994) for the reasons cited in the Office action filed on 18 Mar. 2022.

Applicants Arguments
	Applicants assert that Rozema together with the cited references still fails to teach the specific linkages, placement, and radiolabeling as presently claimed.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Aubert, Ledoan, and Brown are not deficient for the reasons discussed above.  Rozema discloses an advantageous GN2-C6- oligo sequence.  The targeting moieties enhance the pharmacokinetic properties of the conjugate to which they are attached to improve cell specific distribution and cell specific uptake of the conjugate.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8-9, 11, 16, 19-20, 22-23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,597,417 B2, in view of Aubert et al. (Nucleic Acids Research; published 2000) and Ledoan et al. (Nucleoside & Nucleotides; published 1999), in further view of Brown et al. (Analytical Biochem.; published 1994) for the reasons cited in the Office action filed on 18 Mar. 2022. 

Applicants Arguments
	Applicants assert that the claims of the ‘417 patent neither disclose nor suggest the compounds as presently claimed.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Claims 1-17 of ‘417 a process for the preparation of a GalNAc oligonucleotide conjugate comprising conjugating the GalNAc acid derivative of formula I or the GalNAc acid salt of formula V under peptide coupling conditions with an oligonucleotide.  Aubert, Ledoan, and Brown are not deficient for the reasons discussed above.

Claims 1, 4-6, 8-9, 11, 16, 19-20, 22-23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,021,503 B2, in view of Aubert et al. (Nucleic Acids Research; published 2000) and Ledoan et al. (Nucleoside & Nucleotides; published 1999), in further view of Brown et al. (Analytical Biochem.; published 1994) for the reasons cited in the Office action filed on 18 Mar. 2022. 
	
Applicants Arguments
Applicants assert that the claims of the ‘503 patent neither disclose nor suggest the compounds as presently claimed.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Claims 1-17 of ‘503 claim GN2-AM-C*5’-A*A*T*g*c*t*a*c*a*a*a*a*a*c*MeC*MeC*A-3’. Aubert, Ledoan, and Brown are not deficient for the reasons discussed above.


Claim Objections
Claim 22 is objected to because of the following informalities:  A period should be placed at the end of claim 22.  Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618